ACCEPTED
                                                                                                      03-14-00593-CV
                                                                                                             3710898
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                 1/9/2015 11:24:29 AM
                                                                                                     JEFFREY D. KYLE
                                KERR, HENDERSHOT & CANNON, P.C.                                                CLERK
                                            ATTORNEYS AT LAW
                                       A PROFESSIONAL CORPORATION
                                        1800 BERING DRIVE, STE. 600
                                          HOUSTON, TEXAS 77057
CHRISTY L. MARTIN                         TELEPHONE (713) 783-3110                FILED IN
                                            FAX: (713) 783-2809            3rd COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                           January 9, 2015                 1/9/2015 11:24:29 AM
                                                                             JEFFREY D. KYLE
                                                                                   Clerk
Jeffrey D. Kyle, Clerk
Liz Talerico, Deputy Clerk
Court of Appeals
Third District of Texas at Austin
Austin, Texas 78711-2547

        Re:         Court of Appeals Number:    03-14-00593-CV
                    Trial Court Case Number:    14-0486-C26

        Comed Medical Systems Co., Ltd., d/b/a GEMSS Medical and GEMSS North America, Inc.,
        f/k/a GEMSS USA, Inc. v. AADCO Imaging, LLC and AADCO Medical, Inc.

Dear Mr. Kyle:

       This is to acknowledge your letter dated January 5, 2015 setting this case for submission
on January 28, 2015 at 1:30 p.m. Christy L. Martin will present oral argument for the Appellants,
Comed Medical Systems Co., Ltd. and GEMSS North America, Inc.

        If you have any questions concerning this matter, please feel free to contact me.

                                                         Respectfully,

                                                            /s/ Christy L. Martin
                                                         Christy L. Martin
                                                         SBN: 24041336
                                                         cmartin@k-hpc.com
                                                         Simon W. Hendershot, III
                                                         SBN: 09417200
                                                         trey@k-hpc.com
                                                         Kerr, Hendershot & Cannon, P.C.
                                                         1800 Bering Drive, Suite 600
                                                         Houston, Texas 77057
                                                         Telephone: (713) 783-3110
                                                         Facsimile: (713) 783-2809
                                                         ATTORNEYS FOR APPELLANTS

SWH/clm

cc:     David N. Cole, Esq. - Via email dcole@colelaw.com
        Kenneth J. Ferguson - Via email RKeeton@mcguirewoods.com